Citation Nr: 0103119	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  97-28 929A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of a lumbosacral strain with degenerative disc 
disease and spondylosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel



INTRODUCTION

The veteran had active duty from May 1960 to May 1964, and 
from July 1964 to July 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating action by the Los 
Angeles, California Regional Office (RO) of the Department of 
Veterans Affairs (VA).

This case was previously before the Board in November 1999, 
at which time it was remanded for further development 
pertinent to this issue.  Such development having been 
completed, the case is again before the Board and ready for 
appellate review.  The introductory comments provided by the 
Board in its November 1999 decision are incorporated herein.  

During the course of this appeal the veteran's disability 
rating for the lower back was increased from 10 to 20 percent 
disabling.  The veteran has not, however, withdrawn his 
appeal of the assigned rating and the Board finds that the 
issue remains in contention.  See Fenderson v. West, 12 Vet. 
App. 119 (1999) (the veteran is presumed to be seeking the 
maximum benefit allowed by law, and a claim remains in 
controversy if less than the maximum available benefit is 
awarded by the RO).

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") was known as the United States 
Court of Veterans Appeals prior to March 1, 1999.


FINDINGS OF FACT


1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's lumbosacral strain disability with 
degenerative disc disease and spondylosis is manifested by 
mechanical nonradicular low back pain, degenerative disc 
disease and spondylosis of the lumbar spine, limitation of 
motion, objective evidence of pain on motion, weakened 
movement and fatigability; no swelling, muscle atrophy, or 
abnormal mobility on forced motion; and x-ray evidence of 
degenerative joint disease with no instability.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of a lumbosacral strain with degenerative disc 
disease and spondylosis have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran injured his back in service when he was involved 
in an automobile accident.  The veteran's inservice treatment 
and history of the back injury were noted at VA examination 
in January 1973.  Objective orthopedic findings at that time 
were normal for the lumbosacral spine.  Corresponding x-rays 
show that vertebral bodies and disc spaces were adequately 
maintained.  There was no significant spurring or other 
abnormalities identified.  

In a February 1973 rating decision, service connection was 
granted for lumbosacral strain.  The grant was based upon the 
veteran's inservice history and the VA examination findings 
in January 1973.  A zero, or noncompensable, rating was 
assigned pursuant to Diagnostic Code 5295.  In a December 
1977 rating action, the RO confirmed its prior rating 
assignment.  A 10 percent rating was assigned in a May 1978 
rating decision.  The compensable rating was based upon 
findings from a VA examination in February 1978.  Therein it 
was shown that the veteran had back pain over the lumbar 
spine and that active range of motion of all lower extremity 
joints was 50 percent of normal.  Goldthwait's test was 
positive, bilaterally at the February 1978 VA examination.  

On examination during a May 1983 VA hospitalization, there 
was no deformity of the joints or spine.  The veteran's gait 
was within normal limits.  The extremities were described as 
being obese without edema or clubbing.  Regarding 
musculoskeletal evaluation, the examiner stated that the 
veteran complained of decreased strength in the hands and 
arms, described as intermittent. 

VA outpatient treatment records disclose that the veteran was 
seen in the orthopedic clinic in December 1983 for complaints 
of low back pain and degenerative disease by history.  
Physical examination revealed some tenderness at the 
insertion of the lumbar muscles.  There was some 
hyperlordosis.  Straight leg raising was tight and painful at 
80 degrees bilaterally, with negative Lasegue's sign.  The 
patella and Achilles reflexes were present but very 
depressed.  There was no weakness on dorsiflexion of the left 
big toe.  There was no weakness of left ankle dorsiflexion.  
There was some decreased epicritic sensation on the lateral 
aspect of the left thigh.  The examiner indicated that the x-
rays showed a scoliosis and a slight tilt at the lumbosacral 
area; which the examiner did not believe was a true 
sacralization at one of the transverse processes of L-5.  The 
diagnosis was chronic lumbar back strain, mild spondylosis, 
and question of herniated disc, lumbosacral.  For treatment, 
the examiner ordered a chair back brace for the veteran, in 
addition to prescribed medication and advice to lose weight.  

In a May 1985 VA consultation report for review of a 
different ailment, it was noted that the veteran still had 
low back pain; and that his weight had decreased from over 
300 pounds to 270 pounds.  

In February 1987, the veteran initiated a claim for increased 
evaluation for his service-connected back disability.  In an 
August 1987 confirmed rating decision, the RO denied an 
increased rating because cited medical reports only showed 
treatment for unrelated conditions, not the back disability.  
For the same reason, an increased rating for the back was 
again denied in an October 1987 confirmed rating decision. 

In March 1991, the veteran was hospitalized at VA for other 
reasons.  However, during a full examination of the veteran, 
it was noted, in pertinent part, that extremities were 
without cyanosis, clubbing or edema.  There were good 
peripheral pulses and joints were without apparent erythema 
or warmth.  The spine was midline.  There was no spinal 
tenderness.  The veteran was neurologically intact. 

In July 1995, in conjunction with his application for VA 
clothing allowance, the veteran certified that he wore a back 
brace.  He also certified the same in several subsequent 
yearly requests/applications for clothing allowance.  

In January 1997, the veteran initiated this claim for 
entitlement to an increased rating for his low back 
disability.  

In April 1997, the veteran underwent a series of VA 
examinations for compensation purposes.  At the VA 
examination for the spine, the veteran provided history of 
having injured his low back in service.  He currently 
complained of pain mostly in the central low back with some 
pain down his thigh and buttock, as well as his leg.  His 
back pain was predominantly worse than his leg pain.  The 
veteran denied any numbness or tingling, or focal weaknesses 
in the legs.  

Objective findings reveal that there was no evidence that the 
veteran had any significant postural abnormalities.  There 
was no evidence of any fixed deformity.  The veteran had 
normal paraspinal musculature with some mild lumbar 
paraspinal tenderness.  Range of motion of the thoracolumbar 
spine revealed forward flexion to the mid tibia, with mild 
discomfort; backwards extension of 20 degrees; left lateral 
flexion of 30 degrees; right lateral flexion of 20 degrees; 
rotation to the left of 90 degrees; and rotation to the right 
of 90 degrees.  Regarding objective evidence of pain on range 
of motion, the examiner stated that there was mild objective 
evidence of pain on range of motion.  Neurological evaluation 
revealed that, generally, there was no evidence of focal 
neurologic involvement.  Regarding the gait specifically, it 
was noted that he veteran had a slight right-sided limp 
(likely secondary to a right foot injury).  

The examiner indicated that x-rays of the veteran's lumbar 
spine were obtained and that they demonstrated mild multi-
level degenerative disease without any focal disk disease.  
The examination diagnosis was chronic mechanical low back 
pain, intermittent in nature, secondary to degenerative disk 
disease.  The corresponding VA examination report for the 
joints did not reveal any information regarding the veteran's 
service-connected low back disability.  It was revealed that 
the veteran the veteran injured his right foot in 1961, and 
the current diagnosis was status post crush injury to the 
right foot with residual soft tissue discomfort.  

In a May 1997 rating decision, the RO continued the 10 
percent evaluation for the lumbosacral strain disability.  
The 10 percent rating was based upon the veteran's painful or 
limited motion.  The veteran disagreed with the RO's decision 
and subsequently perfected this appeal.  

In a September 1997 statement, in conjunction with his annual 
clothing allowance, the veteran certified that he had a type 
of disability requiring appliance or medication.  He said 
that he took pain pills all of the time for his lower back 
disability and that he need a back brace for the disability.  

In his October 1997 substantive appeal, the veteran stated 
that he was in pain all of the time due to his back, and that 
his back also gave out on him.  He stated that his back had 
given way, causing him to fall and break his leg.   

In an October 1999 statement, the representative essentially 
argued that the veteran's back disability was more severe 
than currently evaluated.  The representative stressed that 
the veteran's daily functional impairment and his pain had 
not been accounted for in the current 10 percent disability 
evaluation.  

In November 1999, the Board issued a decision regarding other 
issues on appeal, and issued a remand regarding the low back 
disability.  In its remand, the Board requested that the 
veteran be evaluated by VA to determine his current 
symptomatology as it pertained to the rating criteria under 
Diagnostic Code 5295 for lumbosacral strain.  The RO was also 
asked to obtain any outstanding medical records associated 
with the veteran's low back disability.  The RO complied with 
all of the Board's remand actions.  In that regard, VA's duty 
to assist the veteran has, therefore, been fulfilled.  

On April 11, 2000, the veteran underwent VA examination for 
the spine.  The claims file was reviewed by the examiner.  
The veteran reported that he currently had constant chronic 
low back pain that was "essential in nature" and that 
radiated to the buttocks bilaterally without radiation beyond 
the knees.  The veteran also stated that he had occasional 
radiating pain and numbness proximal to the knee.  He denied 
any bowel or bladder changes.  The veteran stated that his 
pain was a "6 to 7" on a scale of 10, daily, and that it 
increased to a "10" twice a month with walking or any 
lifting.  The veteran said that his walking was limited to 2 
miles per day.  The veteran's significant history of diabetes 
was also noted by the examiner.  The veteran stated that he 
took Tylenol with codeine for his pain three times a day and 
over the counter Extra Strength Tylenol.  

Physical examination revealed that the veteran was 6 feet and 
7 inches tall, and that he weighed 295 pounds.  Examination 
of the lumbar spine revealed forward flexion of 75 degrees; 
that was fluid.  The examiner stated that the veteran had 
difficulty returning upright from the forward flexed position 
with pain.  Extension was 10 degrees with pain on the extreme 
at 10 degrees.  Symmetric side-to-side bend was approximately 
15 degrees, and, with that, the examiner stated that the 
veteran complained of pain throughout that entire range of 
motion.  The examiner stated "however, this is symmetric and 
not an asymmetric lateral flexion."  Rotation was 35 degrees 
bilaterally with complaints of pain in the lumbar spine 
throughout the entire range.  The examiner stated, "once 
again," the veteran had a mild catch with returning to the 
upright position from the forward flexed position which was 
"mild to moderate."  

The examiner also stated that the veteran had a significant 
loss of deep tendon reflexes over the patella and the 
Achilles with downgoing Babinski, no clonus, and decreased 
subjective sensation to light touch and pinprick in a 
stocking gloved distribution consistent with diabetic 
neuropathy.  

His extensor halluces longus, tibialis anterior, tibialis 
posterior and gastrosoleus complex were 4+/5 strength.  There 
were 1/4 pedal pulses, and a negative straight leg raise.  
There was no ataxic gait, negative Romberg sign.  The veteran 
had normal heel-toe gait with a slight forward list.  There 
was no paraspinal muscle atrophy or lumbar list on physical 
examination.  The examiner stated that, subjectively, the 
gastrosoleus was somewhat weaker than the rest of the muscles 
of the lower extremity with the gastrosoleus being 4/5 
instead of being 4+/5 as mentioned above.  

The examiner stated that x-ray examination revealed 
lumbarization of L4 with traction spurs superiorly and 
inferiorly, with retrolisthesis of L5 on S1 and mild to 
moderate L5-S1 degenerative disc disease.  There was 
maintenance of lumbar lordosis without scoliosis.  The 
examination diagnoses were:  1)  Mechanical non-radicular low 
back pain consistent with degenerative disc disease and 
spondylosis of the lumbar spine; and 2)  Diabetic 
polyneuropathy of the lower extremity.  

In the discussion section, the examiner rendered an opinion 
in response to the questions asked by the Board in its 
remand.  The examiner stated:

(T)here is no noted swelling of the 
lumbar spine or paraspinal muscle atrophy 
at this time.  There is a catch with 
returning upright from the forward flexed 
position that is mild to moderate.  There 
is no unilateral loss of spine motion in 
the standing position, the patient does 
have limited lateral bend of 15 degrees 
with complaints of pain and visual facial 
grimacing but side-to-side bend is 
symmetric.  There is a mild anterior list 
of the spine of approximately 5 degrees 
on physical examination.  There is 
limitation of forward flexion in the 
standing position but this is mild to 
moderate.  There is no abnormal mobility 
on forced motion.  It is my opinion that 
this patient does have limitation with 
regard to lifting and bending and 
prolonged ambulation of greater than 1-
1/2 miles.  There is pain and functional 
loss with mild reduced range of motion 
and mild weakened movement of the lumbar 
spine limiting his ability t lift.  There 
is mild weakened movement of the lumbar 
spine limiting his ability to lift.  
There is no loss of coordination.  There 
is fatigability again, with prolonged 
standing of greater than an hour or 
walking greater than 1-1/2 miles.  

The corresponding x-ray report, commented on by the examiner 
above, showed an impression as follows:

There is degenerative joint disease of 
the lumbar spine with osteophytic lipping 
of the terminal endplates from L1 through 
L5.  The exam was compared with April 
1997 and showed no interval change.  
There is no evidence of instability 
noted.  

In a May 2000 rating decision, the RO granted an increased 
rating, from 10 to 20 percent, for the veteran's lower back 
disability.  The 20 percent rating was effective from January 
30, 1997, the date of the veteran's claim for increase.  In 
this rating action, the RO changed the code under which the 
disability was rated from Diagnostic Code 5295, for 
lumbosacral strain, to Diagnostic Code 5293, for 
intervertebral disc syndrome.  The RO also reclassified the 
disorder to "lumbosacral strain with degenerative disc 
disease and spondylosis."  This rating action was considered 
a partial grant of benefits sought on appeal, and the veteran 
was informed of the same in a June 19, 2000 notification from 
the RO, and an earlier issued Supplemental Statement of the 
Case, dated June 7, 2000.  Therein, the RO indicated that it 
had resolved all reasonable doubt in the veteran's favor to 
effectuate the increased rating, and that the increased 
rating was assigned because the veteran had functional 
limitation due to pain.  The RO concluded that a 40 percent 
rating for intervertebral disc syndrome was not warranted 
because the evidence of record did not show that the veteran 
had severe intervertebral disc syndrome with only 
intermittent relief from recurring attacks.  

An informational profile of the veteran's medications, as 
prescribed by VA, was associated with the record.  Therein 
were included prescriptions for pain.  

In November and December 2000 statements, the representative 
argued that the veteran is entitled to an evaluation in 
excess of 20 percent for his lower back disability, 
essentially, because he continues to experience pain and 
numbness which radiates proximal to his knees; and because he 
experienced pain throughout the entire range of motion 
studies done at VA examination in April 2000.  


Legal Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities (Schedule) and are intended 
to represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
determination of whether an increased evaluation is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2000).

The words "moderate" and "severe" are not defined in the 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 
(2000).  Once the evidence is assembled, the Secretary is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  Id.

The primary focus in rating disabilities is on functional 
impairment.  38 C.F.R. § 4.10.  In particular, disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2000).

The provisions of 38 C.F.R. §§ 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
Schedule to recognize actually painful, unstable, or mal-
aligned joints, due to healed injury, as at least minimally 
compensable.  38 C.F.R. §§ 4.45, 4.59 (2000); see DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

The Board has reviewed all of the evidence pertinent to this 
claim and determines that the veteran is not entitled to an 
evaluation in excess of the 20 percent assigned by the RO 
during the pendency of this appeal.  

Again the Board notes the change in diagnostic criteria for 
rating the veteran's disability.  In that regard, the Court 
in Butts v. Brown, 5 Vet. App. 532, 539 (1993) held that the 
selection of a diagnostic code in a particular case may not 
be set aside unless "such selection is 'arbitrary, 
capricious, an abuse of discretion, or otherwise not in 
accordance with law.'"  Based upon the findings of disc 
disease shown at VA examination in April 2000, and earlier, 
the Board does not find that the RO's change to diagnostic 
criteria for intervertebral disc syndrome was done in an 
arbitrary or capricious manner, or that the RO abused its 
discretion in that regard.  Nonetheless, in deciding this 
claim, the Board has considered all of the diagnostic 
criteria applicable to the veteran's lower back disability.

Under Diagnostic Code 5293 for intervertebral disc syndrome, 
a 20 percent evaluation may be assigned for moderate 
intervertebral disc syndrome with recurring attacks.  The 
next higher evaluation of 40 percent requires severe 
intervertebral disc syndrome productive of recurrent attacks 
with intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2000).

According to The Merck Manual (16th ed. 1992), the etiology 
of intervertebral disk syndrome may be described as follows:

Spinal vertebrae are separated by 
cartilaginous disks that consist of an 
outer annulus fibrosus and an inner 
nucleus pulposus.  Degenerative changes 
(with or without trauma) result in 
protrusion or rupture of the nucleus 
through the annulus fibrosus in the 
lumbosacral or cervical area; the nucleus 
moves posterolaterally or posteriorly 
into the extradural space.  When the 
herniated nucleus compresses or irritates 
the nerve root, sciatica results.  
Posterior protrusion can compress the 
cord or cauda equina, especially in a 
patient with a developmentally narrow 
spinal canal (spinal stenosis).

In the lumbar area, [more than] 80% of disk ruptures 
affect L5-S-1 nerve roots.  Severe L-5 radiculopathies 
cause foot drop with weakness of the anterior tibial, 
posterior tibial, and peroneal muscles and sensory loss 
over the shin and dorsal foot. . . .

Bierman v. Brown, 6 Vet. App. 125, 126 (1994).

The veteran is not entitled to an evaluation of 40 percent 
under Diagnostic Code 5293 because the evidence of record 
does not show that the veteran has severe intervertebral disc 
syndrome productive of recurrent attacks with intermittent 
relief.  Rather, the record shows that the veteran has pain 
in his back, or attacks, twice a month which he describes as 
being "10/10" on the pain scale.  The record shows that the 
veteran takes pain medication for his constant pain, and that 
his other limitations include not being able to walk more 
than two miles per day.  The veteran was noted to be 
neurologically intact in March 1991; and in April 1997, there 
was no evidence of focal neurologic involvement, other than a 
slight right sided limp, secondary to residuals of an old 
foot injury.  In April 2000, it was noted that the veteran 
had significant loss of deep tendon reflexes over the patella 
and Achilles, and other decreased sensation, but that was 
consistent with diabetic neuropathy.  This all to say that 
some of the veteran's symptoms may be due to other ailments, 
as was suggested by the VA examiner in April 2000 when he 
noted that the veteran had a significant history of diabetes.  
The veteran's claims folders are replete with his treatment 
for diabetes mellitus.  The examiner in April 2000 even 
included "diabetic polyneuropathy of the lower extremity," 
as part of the evaluation when giving the diagnosis for the 
back disorder.  The Board believes that this equitable and 
just evaluation of all of the evidence pertinent to the claim 
leads to the conclusion that the veteran has a "moderate," 
not "severe," low back disability which does not more 
nearly approximate the criteria required for a higher rating 
under Diagnostic Code 5293; and that, therefore, the lower 
rating is assigned.  See 38 C.F.R. §§ 4.6, 4.7.  The 
veteran's symptomatology comports with the criteria for a 20 
percent rating for moderate intervertebral disc syndrome, as 
is manifested by recurring attacks.  

Similarly, a higher evaluation is not warranted based upon 
limitation of motion.  That is, VA's Office of the General 
Counsel issued a precedent opinion that mandates 
consideration of the provisions of 38 C.F.R. §§ 4.40, 4.45 in 
conjunction with disabilities evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, holding that such diagnostic 
code was in part predicated on limitation of motion.  See 
VAOPGCPREC 36-97 (December 12, 1997).  See also Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  The Board will next 
consider this mandate.  

When considering limitation of motion, also for application 
is Diagnostic Code 5292 for limitation of motion of the 
lumbar spine.  Under this provision, moderate limitation of 
motion warrants a 20 percent evaluation.  Severe limitation 
of motion warrants a 40 percent evaluation. 38 C.F.R. § 
4.71a, Diagnostic Code 5292.  At the April 2000 VA 
examination, the veteran had complaints of pain and visual 
facial grimacing when doing lateral bending, and the examiner 
stated that the veteran had limited lateral bend of 15 
degrees.  The veteran had difficulty returning upright from 
the forward flexed position, and he had pain, but he was able 
to forward flex 75 degrees, and rotate 35 degrees 
bilaterally.  In this regard, the veteran exhibits functional 
loss due to pain where motion is impeded at 75 degrees of 
flexion.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991) (explaining that functional loss due pain is to be 
rated at the same level as the functional loss where motion 
is impeded).  Thus, the results of the examination, which 
included the impact of pain and the functional loss 
associated therewith, did not show limitation of flexion that 
would warrant a rating any more than 20 percent for moderate 
impairment, under Diagnostic Code 5292.  The examiner 
objectively confirmed that all ranges of motion were limited 
by apparent pain.  However, the veteran does not have 
limitation that comports with a rating higher than the 20 
percent rating in effect, because the record does not show 
the he has "severe" limitation of the lumbar spine.  
Therefore, an evaluation in excess of 20 percent under 
Diagnostic code 5292 is not warranted.

Furthermore, the Board recognizes that there are situations 
in which the application of 38 C.F.R. §§ 4.40 or 4.45 is 
warranted in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's joints.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  While the veteran has pain on movement of the back, 
he does not have the symptomatology to satisfy the 
requirement for a higher, 40 percent, evaluation in this 
instance.  That is, the Board acknowledges that there is mild 
weakened movement of the lumbar spine limiting the veteran's 
ability to lift, and there is fatigability.  In April 2000, 
there was no swelling, atrophy, fasciculation, or any other 
signs of disability greater than the impairment recognized by 
the current disability rating.  Said otherwise, his pain is 
exactly compensated for in the 20 percent rating for 
intervertebral disk syndrome.  Thus, the Board finds that 38 
C.F.R. §§ 4.40, 4.45 do not provide a basis for a higher 
rating in this instance.

Other applicable codes include Diagnostic Code 5295 for 
lumbosacral strain.  Therein, a 20 percent evaluation may be 
assigned for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent evaluation is assignable for 
severe lumbosacral strain, with listing of whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a 
Diagnostic Code 5295 (2000).  At the April 2000 VA 
examination, the examiner opined specifically that the 
veteran had no muscle atrophy, no unilateral loss of spine 
motion, and mild to moderate (not marked) limitation of 
forward bending.  The examiner acknowledged that there was a 
mild anterior list of the spine, and that there was a catch 
with returning upright from the forward flexed position that 
was "mild" to "moderate.  However, even in light of 
degenerative joint disease being shown on x-ray, the examiner 
in April 2000 opined that the veteran had no abnormal 
mobility on forced motion.  The VA examiner's opinion is 
especially probative.  When taken together with all of the 
medical findings of record, and the veteran's contentions, 
the disability picture does not more nearly approximate the 
criteria required for the higher, 40 percent rating; and, 
accordingly the lower rating of 20 percent remains in effect.  
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5295.  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2000).  The record shows that 
in April 1997 and April 2000, x-rays of the lumbosacral spine 
revealed degenerative changes.  As arthritis is rated based 
on limitation of motion, the Board incorporates the 
discussion of the same herein.  Again, in sum, the veteran 
does not have limitation of motion which would require an 
evaluation in excess of 20 percent.

Lastly, the Board finds no other basis upon which to assign a 
higher disability evaluation.  The analysis above shows that 
there is no competent evidence that there is mild spasm, a 
loss of unilateral spine motion, listing, or abnormal 
mobility of the spine to warrant assignment of a higher 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5295.  
Further analysis reveals that the veteran's spine is not 
ankylosed, so application of 38 C.F.R. § 4.71a, Diagnostic 
Code 5286 (2000) is not warranted.  There is no evidence of 
residuals of a fracture of the vertebra, with or without cord 
involvement.  See 38 C.F.R. § 4.71a, Diagnostic Code 5285 
(2000).  There is no symptomatic scarring resulting in 
separate manifestations of disability, see 38 C.F.R. § 4.118 
(2000), and, there is no separately manifested neurologic 
symptoms such as a foot drop to warrant evaluation under 38 
C.F.R. § 4.124a (2000) (see Bierman v. Brown, supra).  In 
that regard, again, the veteran's current polyneuropathy of 
the lower extremity has to do with his diabetes mellitus 
condition, and complaints regarding the right foot were 
evaluated by examiners in April 2000 and said to be part of 
the veteran's residual right foot injury.  

Accordingly, an evaluation in excess of 20 percent is denied 
in this instance. 


ORDER

An evaluation in excess of 20 percent for lumbosacral strain 
with degenerative disc disease and spondylosis is denied.  



		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals

 

